
	

114 HR 3793 IH: Ruthie and Connie LGBT Elder Americans Act of 2015
U.S. House of Representatives
2015-10-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3793
		IN THE HOUSE OF REPRESENTATIVES
		
			October 21, 2015
			Mr. Murphy of Florida (for himself, Mr. Deutch, and Ms. Bonamici) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Older Americans Act of 1965 to provide equal treatment of LGBT older individuals, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the Ruthie and Connie LGBT Elder Americans Act of 2015. 2.Definitions (a)In generalSection 102 of the Older Americans Act of 1965 (42 U.S.C. 3002) is amended—
 (1)in paragraph (24)— (A)in subparagraph (B), by striking and at the end;
 (B)in subparagraph (C)(ii), by striking the period and inserting ; and; and (C)by adding at the end the following:
						
 (D)status as an LGBT individual.; (2)by redesignating—
 (A)paragraphs (36) through (54) as paragraphs (38) through (56), respectively; and (B)paragraphs (34) and (35) as paragraphs (35) and (36), respectively;
 (3)by inserting after paragraph (33) the following:  (34)The term LGBT, used with respect to an individual, means a lesbian, gay, bisexual, or transgender individual.; and
 (4)by inserting after paragraph (36), as so redesignated, the following:  (37)The term minority, used with respect to an individual, includes a lesbian, gay, bisexual, or transgender individual.. 
 (b)Conforming amendmentSection 215(e)(1)(J) of the Older Americans Act of 1965 (42 U.S.C. 3020e–1(e)(1)(J)) is amended by striking minorities and inserting minority individuals.
			3.Administration on aging
 (a)Establishment of administrationSection 201 of the Older Americans Act of 1965 (42 U.S.C. 3011) is amended— (1)in subsection (d)(3)(J), by inserting before the semicolon the following: , including the effectiveness of such services in meeting the needs of LGBT older individuals; and
 (2)by adding at the end the following:  (g)The Assistant Secretary is authorized to designate within the Administration a person to have responsibility for addressing issues affecting LGBT older individuals..
 (b)Functions of Assistant SecretarySection 202 of the Older Americans Act of 1965 (42 U.S.C. 3012) is amended— (1)in subsection (a)—
 (A)in paragraph (16)(A)(ii), by inserting , and separately specifying the number of such individuals who are LGBT individuals before the semicolon; (B)in paragraph (27)(C), by striking ; and and inserting a semicolon;
 (C)in paragraph (28), by striking the period at the end and inserting ; and; and (D)by adding at the end the following:
						
 (29)conduct studies and collect data to determine the services that are needed by LGBT older individuals.; and
 (2)by adding at the end the following:  (g) (1)The Assistant Secretary shall, directly or by grant or contract, establish and operate the National Resource Center on Lesbian, Gay, Bisexual, and Transgender Aging (in this subsection referred to as the Center).
 (2)To address the unique challenges faced by LGBT older individuals, the Center shall provide national, State, and local organizations, including those with a primary mission of serving LGBT individuals and those with a primary mission of serving older individuals, with the information and technical assistance the organizations need to effectively serve LGBT older individuals.
 (3)The Center shall have 3 primary objectives, consisting of— (A)educating aging services organizations about the existence and special needs of LGBT older individuals;
 (B)sensitizing LGBT organizations about the existence and special needs of older individuals; and (C)providing educational resources to LGBT older individuals and their caregivers.
								(4)
 (A)To be eligible to receive funds under this subsection, an entity— (i)shall have demonstrated expertise in working with organizations or individuals on issues affecting LGBT individuals;
 (ii)shall have documented experience in providing training and technical assistance on a national basis or a formal relationship with an organization that has that experience; and
 (iii)shall meet such other criteria as the Assistant Secretary shall issue. (B)To be eligible to receive funds under this subsection, an entity shall submit an application to the Assistant Secretary at such time, in such manner, and containing such information as the Assistant Secretary may require.
 (5)The Assistant Secretary shall make available to the Center on an annual basis such resources as are necessary for the Center to carry out effectively the functions of the Center under this Act and not less than the amount of resources made available to the National Resource Center on LGBT Aging, existing on the day before the date of enactment of the Ruthie and Connie LGBT Elder Americans Act of 2015, for fiscal year 2015.
 (6)The Assistant Secretary shall develop and issue operating standards and reporting requirements for the Center..
 (c)ReportsSection 207 of the Older Americans Act of 1965 (42 U.S.C. 3018) is amended— (1)in subsection (a)(3), by inserting LGBT individuals, after low-income individuals,;
 (2)in subsection (c)— (A)in paragraph (1), by inserting , and separately specify the number of such individuals who are LGBT individuals before the semicolon;
 (B)by redesignating paragraphs (4) and (5) as paragraphs (5) and (6), respectively; and (C)by inserting after paragraph (3) the following:
						
 (4)the effectiveness of such activities in assisting LGBT individuals;; and (3)by adding at the end the following:
					
 (d)The Assistant Secretary shall ensure that— (1)no individual will be required to provide information regarding the sexual orientation or gender identity of the individual as a condition of participating in activities or receiving services under this Act; and
 (2)no agency or other entity providing activities or services under this Act that receives, for the purposes of this Act, information regarding the sexual orientation or gender identity of an individual will disclose the information in any form that would permit such individual to be identified.
 (e)The Assistant Secretary shall develop appropriate protocols, demonstrations, tools, or guidance for use by State agencies and area agencies on aging, to ensure successful implementation of data collection requirements under section 201(d)(3)(J), paragraphs (16)(A)(ii) and (29) of section 202(a), subsections (a)(3), (c)(1), and (c)(4), and section 307(a)(6), relating to LGBT individuals.
 (f)The Assistant Secretary shall determine when the data collection requirements described in subsection (e) shall apply, taking into consideration the complexity and importance of each requirement, but each requirement shall apply not later than 1 year after the date of enactment of the Ruthie and Connie LGBT Elder Americans Act of 2015..
 4.Grants for State and community programs on agingSection 301(a)(2) of the Older Americans Act of 1965 (42 U.S.C. 3021(a)(2)) is amended— (1)in subparagraph (E), by striking ; and and inserting a semicolon;
 (2)by redesignating subparagraph (F) as subparagraph (G); and (3)by inserting after subparagraph (E) the following:
				
 (F)organizations that serve LGBT individuals; and. 5.Activities for health, independence, and longevitySection 411(a)(11) of the Older Americans Act of 1965 (42 U.S.C. 3032(a)(11)) is amended to read as follows:
			
 (11)conducting activities of national significance to promote quality and continuous improvement in the support and services provided to individuals with greatest social need, through activities that include needs assessment, program development and evaluation, training, technical assistance, and research, concerning—
 (A)addressing physical and mental health, disabilities, and health disparities; (B)providing long-term care, including in-home and community-based care;
 (C)providing informal care, and formal care in a facility setting; (D)providing access to culturally responsive health and human services; and
 (E)addressing other gaps in assistance and issues that the Assistant Secretary determines are of particular importance to older individuals with greatest social need..
 6.Data on discriminationSection 712 of the Older Americans Act of 1965 (42 U.S.C. 3058g) is amended— (1)in subsection (a)(3)—
 (A)by redesignating subparagraphs (F) through (I) as subparagraphs (G) through (J); and (B)by inserting after subparagraph (E) the following:
					
 (F)collect and analyze data, relating to discrimination against LGBT older individuals on the basis of actual or perceived sexual orientation or gender identity in the admission to, transfer or discharge from, or lack of adequate care provided in long-term care settings, and shall include the analyses in the reports described in subsection (h)(1);; and
 (2)in subsection (h)(5), in the matter preceding subparagraph (A), by striking (A) through (G) and inserting (A) through (H).  